DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 7/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2013/0292777) in view of Liou et al. (US 9,899,267).
	Regarding claim 1, Liaw teaches a Static Random Access Memory (SRAM) structure, comprising (Figure 8): a substrate; a P-type well region (“P-Well”) over the substrate; an N-type well region (“N-Well” in center) over the substrate abutting the P-type well region at a junction; a PMOS transistor PU1 in the N-type well region; an NMOS transistor PG2 in the P-type well region; a dielectric layer over the PMOS transistor and the NMOS transistor (see Paragraph 0044); where the PMOS transistor is separated from the NMOS transistor (the gates are separated) over the junction (where the junction is at the dotted line).
Liaw does not show a dielectric structure over the junction and extending from the junction to a top surface of the dielectric layer, wherein the PMOS transistor is separated from the NMOS transistor by the dielectric structure.
Liou et al. shows (Figure 12) a dielectric structure 60M extending from a substrate 10 through and below an isolation layer 20 to a top surface of the gate structures 32, wherein the transistors are separated by the dielectric structure 60M.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liaw such that the PMOS transistor and the NMOS transistor are separated by a dielectric structure in the manner taught by Liou et al. since doing so may prevent unwanted interaction between the transistors and would separate the gate stripe for use in different transistors.  Please note that forming a dielectric structure below the isolation layer 812 of Liaw would provide that the dielectric structure is over the junction and extends from the junction.  
Regarding claim 2, Liaw teaches that the NMOS transistor PG2 includes a first fin in the P-type well region and the first fin extends from the P-type well region, through an isolation layer 812 (also Figure 9), and into the dielectric layer (see also Paragraph 0044), 
wherein the PMOS transistor PU1 includes a second fin in the N-type well region and the second fin extends from the N-type well region, through the isolation layer 812, and into the dielectric layer.  Please see modification in claim 1 for “wherein the dielectric structure extends through the isolation layer”.
	Regarding claim 3, Liaw teaches that the NMOS transistor PG2 includes a first gate structure over the first fin, wherein the PMOS transistor PU1 includes a second gate structure over the second fin, wherein the separation extends between the first gate structure and the second gate structure (the gate stripe is separated).  Please see claim 1 for the separation being modified with the dielectric structure.
	Regarding claim 4, Liaw does not appear to teach specific materials for the isolation layer.  Liou et al. teaches that an isolation layer can be silicon oxide (Column 3, Line 31) and that the dielectric structure can be silicon nitride (Column 5, Line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide for the isolation layer and silicon nitride for the dielectric structure since the materials are well known to be insulating.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
	Regarding claim 5, Liaw does not teach materials for the dielectric structure.  Liou et al. teaches that the dielectric structure can be silicon nitride (Column 5, Line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon nitride for the dielectric structure since silicon nitride is well known to be insulating.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
	In Applicant’s specification (Paragraph 0043), it appears silicon nitride has an intrinsic characteristic of being positively charged.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 - 11, 21 - 25, 27 - 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipate nor render obvious the subject matter of independent claims 7 and 21.  Applicant has amended these claims to include previously identified allowable subject matter.  Also, claim 6 was previously identified as including allowable subject matter in the office action mailed on 4/2/2021.

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that “the Office Action has not explained why a person having ordinary skill in the art would have been motivated to modify Liaw with the teachings of Liou when Liou requires removing a part of a fin structure”.  One having ordinary skill in the art would recognize including a fin for removal may make it easy to cut a gate and to further increase electrical isolation between a pmos region and an nmos region.  Applicant also inquires why one having ordinary skill would want to dispose a fin structure (for subsequent removal) over a junction.  One having ordinary skill in the art would recognize that since the gate separation of Liaw is over the junction, that the fin structure for removal would also be over the junction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAHED AHMED/Primary Examiner, Art Unit 2813